Exhibit 10.4
COLLATERAL AGENT AGREEMENT
COLLATERAL AGENT AGREEMENT (this “Agreement”) dated as of November 5, 2008,
among S. Michael Rudolph (the “Collateral Agent”), and Longview Fund, L.P. and
Alpha Capital Anstalt (each an “Initial Lender” and collectively, the “Initial
Lenders”), and the Lenders identified on Schedule A hereto (each a “Bridge
Lender” and collectively, the “Bridge Lenders”). The Initial Lenders and the
Bridge Lenders are referred to individually as a “Lender” and collectively as
the “Lenders”. All terms used and not defined herein shall the meanings ascribed
to them in the Term Loan Agreement, as defined below.
WHEREAS, Lenders have loaned funds pursuant to (i) that certain Term Loan and
Security Agreement (“Term Loan Agreement”) by and among Irvine Sensors
Corporation (“Irvine Sensors” or “Debtor” or “Borrower”), a corporation
incorporated pursuant to the laws of the State of Delaware, and the Lenders,
dated December 29, 2006, (ii) those certain Series 1 Senior Subordinated Secured
Convertible Notes dated December 30, 2005 and Series 2 Senior Subordinated
Secured Convertible Notes dated December 30, 2005 (collectively, the “Notes”),
originally issued by Irvine Sensors pursuant to that certain Securities Purchase
Agreement dated as of December 30, 2005 by and among Irvine Sensors and the
purchasers named therein, and subsequently assigned by the original holders of
the Notes to the Lenders pursuant to that certain Assignment of Series 1 and
Series 2 Senior Subordinated Secured Convertible Notes, dated December 29, 2006,
(iii) a Secured Promissory Note (“July 2007 Secured Promissory Note”) issued to
Longview Fund L.P. on July 19, 2007, (iv) Secured Promissory Notes
(Restructuring) (“Secured Promissory Notes Restructuring”) issued to Lenders on
November 28, 2007, (v) Secured Promissory Notes (Buyout) (“Secured Promissory
Notes Buyout”) issued to Lenders on November 28, 2007, and (vi) all other
Obligations as such term is defined in the foregoing documents and Initial
Lender Security Documents (defined below) (all items referred to in clauses (i)
— (vi) above are collectively referred to as the “Initial Lenders Obligations”);
WHEREAS, Irvine Sensors has issued to the Bridge Lenders certain Bridge Notes
(“Bridge Notes”) on September 29, 2008, in the aggregate principal amount of up
to $1,000,000 and Irvine Sensors is responsible for Obligations as that term is
defined and employed in the Bridge Note and Bridge Lender Security Documents
(defined below) (collectively, the “Bridge Lenders Obligations”) (the Initial
Lenders Obligations and Bridge Lenders Obligations are collectively referred to
as the “Obligations”);
WHEREAS, Initial Lenders and Bridge Lenders have entered into an Intercreditor
Agreement (“Intercreditor Agreement”) at or about the date of this Agreement
setting forth their relative rights in connection with the Obligations;
WHEREAS, the Initial Lenders have entered into a Memorandum of Understanding
dated as of September 19, 2008 (the “MOU”) providing for, among other things,
the foreclosure by public sale of the assets of Optex Systems, Inc., a Texas
corporation (“Optex”);
WHEREAS, Irvine Sensor’s obligations to the Lenders are secured by certain
collateral;
WHEREAS, it is desirable to provide for the orderly administration of such
collateral by requiring each Lender to appoint the Collateral Agent, and the
Collateral Agent has agreed to accept such appointment and to receive, hold and
deliver such collateral, all upon the terms and subject to the conditions
hereinafter set forth; and
WHEREAS, it is desirable to allocate the enforcement of certain rights of the
Lenders under the Obligations for the orderly administration thereof.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:
1. Collateral.
(a) The following security agreements secure Obligations:
(i) Term Loan Agreement;
(ii) Optex Third Party Security Agreement dated December 29, 2006, executed and
delivered to Initial Lenders by Optex;
(iii) Irvine Sensors Intellectual Property Security Agreement dated December 29,
2006, executed and delivered to Initial Lenders by Irvine Sensors in favor of
Lenders;
(iv) Optex Intellectual Property Security Agreement dated December 29, 2006,
executed and delivered to Initial Lenders by Optex in favor of Lenders;
(v) Security Agreement, dated December 30, 2005, by and among Irvine Sensors and
Pequot Private Equity Fund III, L.P. and Pequot Offshore Private Equity Partners
III, L.P. (“various Pequot entities”);
(vi) Subsidiary Security Agreements, all dated December 30, 2005, by and among
various subsidiaries of Irvine Sensors (including Optex) and various Pequot
entities (items (v) and (vi) as amended and as assigned to Lenders pursuant to
that certain Assignment Agreement by and among the various Pequot entities and
Lenders, dated December 29, 2006 in favor of Lenders);
(vii) Omnibus Security Interest Acknowledgement dated July 19, 2007 delivered by
Irvine Sensors and Optex to Initial Lenders; and
(viii) Security Agreement executed and delivered by Irvine Sensors to the
Collateral Agent on behalf of the Bridge Lenders on                     , 2008.
(b) Items listed in clauses (i) — (viii) hereinabove are collectively referred
to as the “Security Agreements,” all of which grant a security interest in
assets owned by Debtor (such assets, including, but not limited to, the
Collateral listed on Schedule 2 are referred to herein and in such Security
Agreements as the “Collateral”). A portion of the Collateral consists of all
non-classified government contracts with a value in excess of $1,000,000 entered
into and to be entered into by Irvine Sensors, which includes, but is not
limited to, the contracts listed on Schedule 2 (all such contracts, including,
but not limited to, those on Schedule 2 being referred to as the “Government
Contracts Collateral”). Lenders hereby assign their security interests in the
Collateral, including, but not limited to, the Government Contracts Collateral,
to the Collateral Agent. The Security Agreements, together with the Government
Contracts Collateral and all other agreements and documents executed and
delivered with respect to the Obligations are referred to herein, collectively,
as the “Borrower Documents.” As used herein the term “Bridge Lender Security
Documents” shall mean the Security Agreement reference in Section 1(a)(viii) and
any UCC financing statements related thereto.
(c) “Optex Collateral” shall mean all components of the Collateral that is now
or hereafter subject to a security interest under the documents described in
Sections 1(a)(ii), (iv) and (vii) above; owned by Optex at any time; subject to
sale in the foreclosure described in the MOU; “Optex-Texas Collateral” as
defined in the MOU and the equity ownership interest of Irvine Sensors in Optex.
Anything to the contrary herein or in any Bridge Lender Security Documents
notwithstanding, the Bridge Lenders have no claim, security interest nor rights
to or in the Optex Collateral. Subject to the rights of the Bridge Lenders
described in this Agreement, the Collateral Agent and Initial Lenders
relationship to each other shall remain unchanged by this Agreement and shall be
governed by the Collateral Agent Agreement entered into by them on July 19, 2007
(“Initial Collateral Agent Agreement”), which shall remain in full force and
effect vis-à-vis the Optex Collateral, Collateral and Initial Lenders
Obligations, as if this Agreement were not entered into. From and after the date
Bridge Lenders Obligations are no longer outstanding, the Initial Collateral
Agent Agreement shall continue to govern the relative rights and obligations
among the Initial Lenders and Collateral Agent. Hereinafter, the term Collateral
as employed in this Agreement shall exclude Optex Collateral.

 

- 2 -



--------------------------------------------------------------------------------



 



(d) For purposes solely of perfection of the security interests granted to the
Collateral Agent, as agent on behalf of the Lenders, and on its own behalf under
the Borrower Documents and hereunder, the Collateral Agent hereby acknowledges
that any Collateral held by the Collateral Agent is held for the benefit of the
Lenders in accordance with this Agreement and the Borrower Documents. No
reference to the Borrower Documents or any other instrument or document shall be
deemed to incorporate any term or provision thereof into this Agreement unless
expressly so provided.
(e) The Collateral Agent will distribute any proceeds received from the
realization of the Collateral which are distributable to the Lenders in the
order and priority set forth in the Intercreditor Agreement.
2. Appointment of the Collateral Agent.
The Lenders hereby appoint the Collateral Agent (and the Collateral Agent hereby
accepts such appointment) to take any action including, without limitation, the
registration of any Collateral in the name of the Collateral Agent or its
nominees prior to or during the continuance of an Event of Default (as defined
in the Borrower Documents), the exercise of voting rights upon the occurrence
and during the continuation of an Event of Default, the application of any
Collateral received by the Collateral Agent to the payment of the Obligations,
the making of any demand under the Borrower Documents, the exercise of any
remedies given to the Lenders or the Collateral Agent pursuant to the Borrower
Documents and the exercise of any authority pursuant to the appointment of the
Collateral Agent as an attorney-in-fact pursuant to the Borrower Documents that
the Collateral Agent deems necessary or proper for the administration of the
Collateral pursuant to the Borrower Documents. Upon realizing on any of the
Collateral in accordance with the Borrower Documents, the Collateral Agent shall
promptly distribute in accordance with Section 1(e) above any cash or Collateral
after deduction of any amounts pursuant to Section 5 herein. Lenders must notify
Collateral Agent in writing of the existence of future Obligations owed by
Debtor to Lenders. The Collateral Agent will not be required to act hereunder in
connection with future Obligations the existence of which was not disclosed in
writing to the Collateral Agent nor will the Collateral Agent be required to act
on behalf of any assignee of Obligations without the written consent of
Collateral Agent.
3. Action by the Majority in Interest.
(a) Certain Actions. Each of the Lenders covenants and agrees that for so long
as any Bridge Lenders Obligations remain outstanding, Bridge Lenders who in the
aggregate hold more than 50% of the Bridge Lenders Obligations shall constitute
a majority in interest (a “Majority in Interest”), shall have the right, but not
the obligation, to undertake the following actions with respect to the Bridge
Lenders Obligations and such of the Borrower Documents necessary to effectuate
the following actions (it being expressly understood that less than a Majority
in Interest hereby expressly waive the following rights that they may otherwise
have under the Borrower Documents):
(i) Acceleration. If an Event of Default occurs or is continuing, after the
applicable cure period, if any, a Majority in Interest may, on behalf of all the
Lenders, instruct the Collateral Agent to provide to Debtor notice to cure such
default and/or declare the unpaid principal amount of the Bridge Lenders
Obligations to be due and payable, together with any and all accrued interest
thereon and all costs payable pursuant to such Bridge Lenders Obligations;
(ii) Enforcement. Upon the occurrence of any Event of Default after the
applicable cure period, if any, a Majority in Interest may instruct the
Collateral Agent to proceed to protect, exercise and enforce, on behalf of all
the Bridge Lenders, their rights and remedies under the Borrower Documents
against Debtor, and such other rights and remedies as are provided by law or
equity;

 

- 3 -



--------------------------------------------------------------------------------



 



(iii) Waiver of Past Defaults. A Majority in Interest may instruct the
Collateral Agent to waive any Event of Default with respect to the Bridge
Lenders Obligations by written notice to Debtor, and the other Lenders; and
(iv) Amendment. A Majority in Interest may instruct the Collateral Agent to
waive, amend, supplement or modify any term, condition or other provision in the
Bridge Lenders Obligations or Borrower Documents giving rise to such Bridge
Lenders Obligations in accordance with the terms of the Bridge Lenders
Obligations or such Borrower Documents so long as such waiver, amendment,
supplement or modification is made with respect to all of the Bridge Lenders
Obligations and with the same force and effect with respect to each of the
Bridge Lenders.
(b) Permitted Subordination. A Majority in Interest may instruct the Collateral
Agent to agree to subordinate any Collateral to any claim and may enter into any
agreement with Debtor to evidence such subordination.
(c) Further Actions. A Majority in Interest may instruct the Collateral Agent to
take any action that it may take under this Agreement by instructing the
Collateral Agent in writing to take such action on behalf of all the Lenders.
4. Power of Attorney.
(a) To effectuate the terms and provisions hereof, the Lenders hereby appoint
the Collateral Agent as their attorney-in-fact (and the Collateral Agent hereby
accepts such appointment) for the purpose of carrying out the provisions of this
Agreement including, without limitation, taking any action on behalf of, or at
the instruction of, the Majority in Interest at the written direction of the
Majority in Interest and executing any consent authorized pursuant to this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof.
(b) All acts done under the foregoing authorization are hereby ratified and
approved and neither the Collateral Agent nor any designee nor agent thereof
shall be liable for any acts of commission or omission, for any error of
judgment, for any mistake of fact or law except for acts of gross negligence or
willful misconduct.
(c) This power of attorney, being coupled with an interest, is irrevocable while
this Agreement remains in effect.
5. Expenses of the Collateral Agent. The Lenders shall pay any and all costs and
expenses incurred by the Collateral Agent in proportion to their interests in
the Obligations, all waivers, releases, discharges, satisfactions, modifications
and amendments of this Agreement, the administration and holding of the
Collateral, insurance expenses, and the enforcement, protection and adjudication
of the parties’ rights hereunder by the Collateral Agent, including, without
limitation, the reasonable disbursements, expenses and fees of the attorneys the
Collateral Agent may retain, if any, each of the foregoing in proportion to
their interests in the Obligations, except such costs or expenses resulting from
the Collateral Agent’s gross negligence or willful misconduct. Unless otherwise
advised in writing by a lender, the proportions will be based on outstanding
principal amount of the Obligations. The Collateral Agent may rely on any such
notice without independent verification or on any other source of information,
including the Debtor.
6. Reliance on Documents and Experts. The Collateral Agent shall be entitled to
rely upon any notice, consent, certificate, affidavit, statement, paper,
document, writing or communication (which may be by telegram, cable, telex,
telecopier, or telephone) reasonably believed by it to be genuine and to have
been signed, sent or made by the proper person or persons, and upon opinions and
advice of its own legal counsel, independent public accountants and other
experts selected by the Collateral Agent.

 

- 4 -



--------------------------------------------------------------------------------



 



7. Duties of the Collateral Agent; Standard of Care.
(a) The Collateral Agent’s only duties are those expressly set forth in this
Agreement, and the Collateral Agent hereby is authorized to perform those duties
in accordance with commercially reasonable practices. The Collateral Agent may
exercise or otherwise enforce any of its rights, powers, privileges, remedies
and interests under this Agreement and applicable law or perform any of its
duties under this Agreement by or through its officers, employees, attorneys, or
agents.
(b) The Collateral Agent shall act in good faith and with that degree of care
that an ordinarily prudent person in a like position would use under similar
circumstances.
(c) Any funds held by the Collateral Agent hereunder shall be segregated from
other funds and shall not be commingled with the assets of the Collateral Agent.
The Collateral Agent shall be under no liability for interest on any funds
received by it hereunder.
8. Resignation. The Collateral Agent may resign and be discharged of its duties
hereunder at any time by giving ten (10) days prior written notice of such
resignation to the other parties hereto, stating the date such resignation is to
take effect. Within ten (10) days of the giving of such notice, a successor
collateral agent shall be appointed by the Majority in Interest; provided,
however, that if the Lenders are unable so to agree upon a successor within such
time period, and notify the Collateral Agent during such period of the identity
of the successor collateral agent, the successor collateral agent may be a
person designated by the Collateral Agent, and any and all fees of such
successor collateral agent shall be the joint and several obligation of the
Lenders. The Collateral Agent shall continue to serve until the effective date
of the resignation or until its successor accepts the appointment and receives
the Collateral held by the Collateral Agent but shall not be obligated to take
any action hereunder. The Collateral Agent may deposit any Collateral with the
Supreme Court of the State of New York for New York County or any such other
court in New York State that accepts such Collateral.
9. Exculpation. The Collateral Agent and its officers, employees, attorneys and
agents, shall not incur any liability whatsoever for the holding or delivery of
documents or the taking of any other action in accordance with the terms and
provisions of this Agreement, for any mistake or error in judgment, for
compliance with any applicable law or any attachment, order or other directive
of any court or other authority (irrespective of any conflicting term or
provision of this Agreement), or for any act or omission of any other person
engaged by the Collateral Agent in connection with this Agreement and each party
hereto hereby waives any and all claims and actions whatsoever against the
Collateral Agent and its officers, employees, attorneys and agents, arising out
of or related directly or indirectly to any or all of the foregoing acts,
omissions and circumstances, unless occasioned by the exculpated person’s own
gross negligence or willful misconduct.
10. Indemnification. The Lenders hereby agree to indemnify, reimburse and hold
harmless the Collateral Agent and its directors, officers, employees, attorneys
and agents, jointly and severally, from and against any and all claims,
liabilities, losses and expenses that may be imposed upon, incurred by, or
asserted against any of them, arising out of or related directly or indirectly
to this Agreement or the Collateral, except such as are occasioned by the
indemnified person’s own gross negligence or willful misconduct.
11. Assignment of Government Contracts Collateral. With respect to the
Government Contracts Collateral, and notwithstanding anything in any agreement
evidencing the Obligations to the contrary to the extent not previously
accomplished, (a) Irvine Sensors will deliver within a reasonable period of time
after the date hereof, assignments with respect to the Government Contracts
Collateral (the “Assignments”); and (b) the Collateral Agent will hold the
Assignments for the benefit of the Lenders, and will not deliver the Assignments
to the applicable governmental entity until such time as he is instructed to do
so by the Lenders with a Majority in Interest. The Lenders hereby agree that any
such instruction to the Collateral Agent to deliver the Assignments to the
applicable governmental entity shall not be given unless and until the
Collateral Agent enters into a control agreement on commercially reasonable
terms with respect to a depositary account (the “Lockbox Account”) at U.S. Bank
(the “Depositary Bank”) into which payments under the Government Contracts
Collateral would be made. Such control agreement shall provide that (a) until
the earlier to occur of (i) such time as a default or event of default with
respect to the

 

- 5 -



--------------------------------------------------------------------------------



 



Bridge Lenders Obligations has occurred and is continuing (or until such time as
there is an event or occurrence which, with notice or lapse of time or both,
would, if not cured or waived, become an event of default), or (ii) the end of
the Forbearance Period (as defined in the MOU) (the “Trigger Date”) (a) all
payments made to the Lockbox Account are payable to Irvine Sensors, and
(b) after the occurrence of a Trigger Date, , all payments made to the Lockbox
Account are payable to the Collateral Agent on behalf of the Lenders. Upon
request of the Collateral Agent, Irvine Sensors agrees to cooperate with putting
the Lockbox Account in place with the Depositary Bank and entering into the
control agreement described above, in accordance with the terms of this
Section 11. Irvine Sensors represents and warrants that Schedule 2 delivered to
the Collateral Agent on the date hereof sets forth the true and complete list as
of the date hereof of all non-classified government contracts with a value in
excess of $1,000,000 which shall constitute Government Contracts Collateral. In
the event of any conflict between the duties of Irvine Sensors under this
Agreement and the Initial Collateral Agent Agreement, the terms of this
Agreement shall control and Irvine Sensors shall comply with this Agreement.
12. Miscellaneous.
(a) Rights and Remedies Not Waived. No act, omission or delay by the Collateral
Agent shall constitute a waiver of the Collateral Agent’s rights and remedies
hereunder or otherwise. No single or partial waiver by the Collateral Agent of
any default hereunder or right or remedy that it may have shall operate as a
waiver of any other default, right or remedy or of the same default, right or
remedy on a future occasion.
(b) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflicts
of laws that would result in the application of the substantive laws of another
jurisdiction.
(c) Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.
(i) In any litigation in any court with respect to, in connection with, or
arising out of this Agreement or any instrument or document delivered pursuant
to this Agreement, or the validity, protection, interpretation, collection or
enforcement hereof or thereof, or any other claim or dispute howsoever arising,
between the Collateral Agent and the Lenders or any Lender, then each Lender, to
the fullest extent it may legally do so, (A) waives the right to interpose any
setoff, recoupment, counterclaim or cross-claim in connection with any such
litigation, irrespective of the nature of such setoff, recoupment, counterclaim
or cross-claim, unless such setoff, recoupment, counterclaim or cross-claim
could not, by reason of any applicable federal or state procedural laws, be
interposed, pleaded or alleged in any other action; and (B) WAIVES TRIAL BY JURY
IN CONNECTION WITH ANY SUCH LITIGATION AND ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH
LENDER AGREES THAT THIS SECTION 12(c) IS A SPECIFIC AND MATERIAL ASPECT OF THIS
AGREEMENT AND ACKNOWLEDGE THAT THE COLLATERAL AGENT WOULD NOT ENTER THIS
AGREEMENT IF THIS SECTION 12(c) WERE NOT PART OF THIS AGREEMENT.
(ii) Each party hereto irrevocably consents to the exclusive jurisdiction of any
State or Federal Court located within the County of New York, State of New York,
in connection with any action or proceeding arising out of or relating to this
Agreement or any document or instrument delivered pursuant to this Agreement or
otherwise. In any such litigation, each party hereto waives, to the fullest
extent it may effectively do so, personal service of any summons, complaint or
other process and agrees that the service thereof may be made by certified or
registered mail directed to such Lender at its address for notice determined in
accordance with Section 12(e) hereof. Each party hereto hereby waives, to the
fullest extent it may effectively do so, the defenses of forum non conveniens
and improper venue.

 

- 6 -



--------------------------------------------------------------------------------



 



(d) Admissibility of this Agreement. Each of the Lenders agrees that any copy of
this Agreement signed by it and transmitted by telecopier for delivery to the
Collateral Agent shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.
(e) Notices. Any notice or other communication under the provisions of this
Agreement shall be given in writing and delivered in person, by reputable
overnight courier or delivery service, by facsimile machine (receipt confirmed)
with a copy sent by first class mail on the date of transmission, or by
registered or certified mail, return receipt requested, directed to such party’s
addresses set forth below (or to any new address of which any party hereto shall
have informed the others by the giving of notice in the manner provided herein):
In the case of the Collateral Agent, to:
S. Michael Rudolph
Viking Asset Management, LLC
The Transamerica Pyramid
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301
In the case of the Initial Lenders, to:
Longview Fund, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301
Alpha Capital Anstalt
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
In the case of the Bridge Lenders, to:
To the address and telecopier number set forth on
Schedule A hereto.
If to Initial Lenders, or Collateral Agent,
with a copy by telecopier only to:
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575
(f) Amendments and Modification; Additional Lender. No provision hereof shall be
modified, altered, waived or limited except by written instrument expressly
referring to this Agreement and to such provision, and executed by the parties
hereto. Any transferee of Obligations who acquires Obligations after the date
hereof will become a party hereto by signing the signature page and sending an
executed copy of this Agreement to the Collateral Agent and receiving a signed
acknowledgement from the Collateral Agent.

 

- 7 -



--------------------------------------------------------------------------------



 



(g) Fee. Upon the occurrence of an Event of Default , the Lenders collectively
shall pay the Collateral Agent, in proportion to their interests in the
Obligations, the sum of $10,000 to apply against an hourly fee of $500 to be
paid to the Collateral Agent by the Lenders for services rendered pursuant to
this Agreement. All payments due to the Collateral Agent under this Agreement
including reimbursements must be paid when billed. The Collateral Agent may
refuse to act on behalf of or make a distribution to any Lender who is not
current in payments to the Collateral Agent. Payments required pursuant to this
Agreement shall be pari passu to the Lenders’ interests in the Obligations. The
Collateral Agent is hereby authorized to deduct any sums due the Collateral
Agent from Collateral in the Collateral Agent’s possession.
(h)  Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
(i) Successors and Assigns. Whenever in this Agreement reference is made to any
party, such reference shall be deemed to include the successors, assigns, heirs
and legal representatives of such party. No party hereto may transfer any rights
under this Agreement, unless the transferee agrees to be bound by, and comply
with all of the terms and provisions of this Agreement, as if an original
signatory hereto on the date hereof.
(j) Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.
(k) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
(l) Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all other agreements and understandings, oral or written,
with respect to the matters contained herein, except as otherwise set forth
herein.
(m) Schedules. The Collateral Agent is authorized to annex hereto any schedules
referred to herein.
[THIS SPACE INTENTIONALLY LEFT BLANK]

 

- 8 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agent
Agreement to be signed, by their respective duly authorized officers or
directly, as of the date first written above.
“INITIAL LENDERS”

                      ALPHA CAPITAL ANSTALT       LONGVIEW FUND, L.P.    
 
                   
By:
  /s/ KONRAD ACKERMAN
 
Print Name of Signator: Konrad Ackerman       By:   /s/ S. MICHAEL RUDOLPH
 
Print Name of Signator: S. Michael Rudolph    

BRIDGE LENDERS SIGNATURES ON OMNIBUS SIGNATURE PAGES IN
SUBSCRIPTION AGREEMENTS

            COLLATERAL AGENT
      By:   /s/ S. MICHAEL RUDOLPH         S. MICHAEL RUDOLPH   

Acknowledged and, solely as to Section 11, Agreed:
IRVINE SENSORS CORPORATION

       
By:
  /s/ JOHN J. STUART, JR.  
 
  Name: John J. Stuart, Jr.  
 
  Title: Sr. VP & CFO  

This Collateral Agent Agreement may be signed by facsimile signature and
delivered by
confirmed facsimile transmission.
[Signature Page to Collateral Agent Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2 TO COLLATERAL AGENT AGREEMENT
LIST OF INITIAL GOVERNMENT CONTRACTS, WHICH COMPRISE GOVERNMENT CONTRACTS
COLLATERAL (which shall be amended and supplemented to include all other
Government Contracts entered into by Irvine Sensors, all of which shall be
considered Government Contracts even if not added to this Schedule 1):
The following Government Contracts are with Irvine Sensors:
FA8650-04-C-7120
N00178-05-C-3062
FA8650-06-C-7626
The term “Collateral” shall mean any and all property of Debtor, whether now
owned by Debtor or hereafter acquired or existing, and wherever located
(collectively, the “Collateral”), including without limitation:

  (a)  
all Accounts;
    (b)  
all Inventory;
    (c)  
all Equipment;
    (d)  
all General Intangibles;
    (e)  
all Investment Property;
    (f)  
all Instruments and Documents;
    (g)  
all Related Collateral (all capitalized terms set forth in (a) — (g) are used as
defined in the Term Loan Agreement);
    (h)  
all Government Contracts Collateral;
    (i)  
all accessions to and additions to, substitutions for, replacements, products;
and
    (j)  
products and proceeds of any and all of the foregoing.

 

 